Case 9:18-cv-81589-DMM Document 32 Entered on FLSD Docket 01/22/2019 Page 1 of 29



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 WEST PALM BEACH DIVISION

                       Case No. 9:18-CV-81589-MIDDLEBROOKS/BRANNON

   HOMEAWAY.COM, INC.,
   a Delaware corporation,

          Plaintiff,
   vs.

   PALM BEACH COUNTY,
   a political subdivision of the State of Florida,

         Defendant.
   _______________________________________/

                                       AMENDED COMPLAINT

           Plaintiff HomeAway.com, Inc. (“HomeAway” or “Plaintiff”), files and asserts this

   Amended Complaint against Defendant Palm Beach County (“County” or “Defendant”), and in

   support thereof, alleges as follows:

                                            INTRODUCTION

           1.     Palm Beach County has passed an ordinance that penalizes internet platforms that

   advertise vacation rentals, based on the content posted on those platforms by third parties, and that

   requires platforms to hand over personal information about their customers without any legal

   process—all in violation of the United States Constitution, the Florida State Constitution, and

   federal law, including the Communications Decency Act, 47 U.S.C. § 230, and the Stored

   Communications Act, 18 U.S.C § 2701 et seq.

           2.     This action seeks to enjoin and declare unlawful the enforcement of this law—

   Chapter 17, Article III, Sec. 17-117 of the Palm Beach County Code, Ordinance No. 95-30, (the
Case 9:18-cv-81589-DMM Document 32 Entered on FLSD Docket 01/22/2019 Page 2 of 29



   “Ordinance”)—against HomeAway by the County. This action is brought pursuant to 42 U.S.C.

   § 1983, the Declaratory Judgment Act, 28 U.S.C. § 2201, and the Court’s equitable powers. .

          3.      HomeAway provides an online platform through which individuals who wish to

   offer accommodations (commonly referred to as “hosts”), and individuals seeking to rent them

   (commonly referred to as “guests”), can find and enter into agreements with one another. The

   Ordinance mandates that hosts apply for and obtain certain tax and business accounts before listing

   a property for short-term rental. HomeAway does not challenge that aspect of the Ordinance.

   Rather, HomeAway challenges aspects of the Ordinance that unlawfully conscript platforms into

   enforcing these host requirements on the County’s behalf. The Ordinance does this in two

   principal ways, both of which are legally impermissible.

          4.      First, it requires that platforms “[a]ctively prevent, remove and cancel” any listing

   for short-term rentals that are “advertised … without being lawfully registered” with “active”

   Tourist Development Tax and Business Tax Receipt accounts. These provisions will require

   HomeAway to monitor on a daily basis the content of each and every listing on its platform—all

   of which are prepared and posted by third-party users, not by HomeAway. Under the Ordinance,

   HomeAway must screen listings to “actively prevent” advertisements of unregistered properties

   and remove listings of any properties as to which the account registration has become invalid.

          5.      These provisions conflict with, and are preempted by, the Communications

   Decency Act, 47 U.S.C. § 230 (“CDA”), which prohibits “treat[ing]” websites that host or

   distribute third-party content, such as HomeAway, “as the publisher or speaker of any information

   provided by another information content provider.” Dowbenko v. Google Inc., 582 F. App’x 801,

   804 (11th Cir. 2014) (quoting 47 U.S.C. § 230(c)(1)). Contrary to this prohibition, the Ordinance

   treats HomeAway as the publisher of property listings—which is content provided by third-party




                                                    2
Case 9:18-cv-81589-DMM Document 32 Entered on FLSD Docket 01/22/2019 Page 3 of 29



   hosts—by holding HomeAway liable for non-compliant listings. Even worse, HomeAway has no

   way of knowing if the account numbers provided by the third-party hosts are, in fact, valid, but the

   County can penalize HomeAway just the same.

          6.      The CDA protects internet platforms from being forced to police the internet and

   monitor third-party postings. Congress’s goal was “to permit the continued development of the

   internet with minimal regulatory interference.” Jane Doe No.1 v. Backpage.com, LLC, 817 F.3d

   12, 19 (1st Cir. 2016); accord Batzel v. Smith, 333 F.3d 1018, 1027 (9th Cir. 2003) (“Congress

   wanted to encourage the unfettered and unregulated development of free speech on the Internet,

   and to promote the development of e-commerce.”). For these reasons, “lawsuits seeking to hold a

   service provider liable for its exercise of a publisher’s traditional editorial functions—such as

   deciding whether to publish, withdraw, postpone or alter content—are barred.” Dowbenko, 582

   F. App’x at 805 (quoting Zeran v. Am. Online, Inc., 129 F.3d 327, 330 (4th Cir. 1997)).

          7.      “The majority of federal circuits,” including the Eleventh Circuit, “have interpreted

   the CDA to establish broad federal immunity to any cause of action that would make service

   providers liable for information originating with a third-party user of the service.” Almeida v.

   Amazon.com, Inc., 456 F.3d 1316, 1321 (11th Cir. 2006) (internal quotation marks omitted). “This

   preference for broad construction recognizes that websites that display third-party content may

   have an infinite number of users generating an enormous amount of potentially harmful content,

   and holding website operators liable for that content ‘would have an obvious chilling effect’ in

   light of the difficulty of screening posts for potential issues.” Jane Doe No.1, 817 F.3d at 18–19

   (quoting Zeran, 129 F.3d at 331). This “broad immunity” means that the County cannot charge

   platforms with “failure to control the content of users’ publishing of allegedly illegal postings on




                                                    3
Case 9:18-cv-81589-DMM Document 32 Entered on FLSD Docket 01/22/2019 Page 4 of 29



   the Internet,” and cannot force internet service providers, such as HomeAway, to remove content

   from their websites. Doe v. Am. Online, Inc., 783 So. 2d 1010, 1015, 1017 (Fla. 2001).

          8.      The Ordinance violates the CDA because it would impose liability on HomeAway

   based on third-party content posted on its platform.

          9.      Second, the Ordinance violates the Stored Communications Act, 18 U.S.C § 2701

   et seq. (“SCA”), by compelling HomeAway—again, under the threat of significant fines—to

   provide the County with a monthly report that discloses confidential personal information relating

   to its customers, including how its customers use their homes.         The SCA “regulat[es] the

   relationship between government investigators and service providers in possession of users’

   private information” and “creates a set of Fourth Amendment-like privacy protections by statute.”

   Sams v. Yahoo! Inc., 713 F.3d 1175, 1179 (9th Cir. 2013) (internal quotation marks omitted). The

   SCA protects customer privacy by requiring the government to use specific forms of enumerated

   legal process before it can obtain customer information from online platforms. But the Ordinance

   provides for no legal process whatsoever—no warrant, court order, or even an administrative

   subpoena. Rather, HomeAway must simply hand over the information to the County every month.

   The Ordinance runs roughshod over hosts’ SCA-protected privacy interests. And, given the SCA’s

   private right of action for users whose information is disclosed, the Ordinance would expose

   HomeAway to potential civil actions.

          10.     For similar reasons, the Ordinance violates the Fourth Amendment to the United

   States Constitution and Article I § 12 of the Florida State Constitution, which protect the right to

   be secure in one’s persons, papers, and effects, and to be free from unreasonable searches and

   seizures affecting that right. The Ordinance requires HomeAway to disclose private business

   records and personal user information without any form of advance review and authorization of




                                                    4
Case 9:18-cv-81589-DMM Document 32 Entered on FLSD Docket 01/22/2019 Page 5 of 29



   that compelled disclosure. The Supreme Court held a similar law facially invalid under the Fourth

   Amendment because it compelled production of hotels’ business records—in which the Court held

   the hotel owners have a constitutionally protected expectation of privacy—without “prior approval

   by a judge or magistrate judge,” in the form of either a warrant or a subpoena. City of Los Angeles

   v. Patel, 135 S. Ct. 2443, 2452 (2015) (internal quotation marks omitted). A federal district court

   recently enjoined a nearly identical New York City law, citing Patel in support of its holding that

   this type of compelled wholesale disclosure of a platform’s customer information, without any

   suspicion of illegality, is prohibited by the Fourth Amendment as an unreasonable search and

   seizure. HomeAway.com, Inc. v. City of New York, 18 Civ. 7742 (PAE), at 50 (S.D.N.Y. Jan. 3,

   2019) (also available at 2019 WL 91990). The same is true here. More troubling, the Ordinance

   requires platforms to turn over this information for all listings regardless of whether the County

   suspects that a specific listing violates its short-term rental laws.

           11.     Failure to enjoin the Ordinance will cause irreparable harm to HomeAway. Absent

   an injunction, HomeAway will face the choice of going out of business in Palm Beach County and

   losing revenue and customer goodwill; ignoring the law and subjecting itself to crippling fines; or

   trying to comply with the Ordinance. Trying to comply with the Ordinance would require

   HomeAway to endure violations of its own rights and its users’ rights, and to invest significant

   time and resources to design and implement Palm Beach County-specific modifications to the

   operation of its platform—such as confirming the validity of the tax and business account numbers,

   a function that is not required anywhere else in the country—and yet still be subject to significant

   fines even for good faith mistakes. That is no choice at all.

           12.     An injunction would further the public interest. Putting HomeAway out of business

   in the County serves no legitimate purpose and not only would harm the tourism industry and the




                                                       5
Case 9:18-cv-81589-DMM Document 32 Entered on FLSD Docket 01/22/2019 Page 6 of 29



   economic benefits it generates for the County, but it would also deprive property owners of earning

   the additional income that they have come to depend on through short-term rentals. In any event,

   there can be no dispute that it is in the public’s interest to ensure the Ordinance is constitutional

   and complies with federal law before it is enforced. See Fla. Businessmen for Free Enter. v. City

   of Hollywood, 648 F.2d 956, 959 (5th Cir. 1981) (“The public interest does not support the city’s

   expenditure of time, money, and effort in attempting to enforce an ordinance that may well be held

   unconstitutional.”).

                                               PARTIES

          13.     Plaintiff HomeAway is a corporation organized and existing under the laws of the

   state of Delaware, with its principal place of business in Austin, Texas. HomeAway maintains

   websites that provide an online marketplace for people to list, search, and book short-term and

   vacation housing accommodations.

          14.     Defendant Palm Beach County is a Home Rule Charter county organized under the

   laws of the State of Florida. The County is governed by a body politic known as the Board of

   County Commissioners (the “Commissioners”). The Commissioners are responsible for setting

   County policy and legislate by passing municipal ordinances, which become County law.

                                    JURISDICTION AND VENUE

          15.     This Court has jurisdiction over this action under 28 U.S.C. § 1331 because

   HomeAway asserts claims under 42 U.S.C. § 1983 and the Declaratory Judgment Act, 28 U.S.C.

   § 2201, for violation of rights under the U.S. Constitution and federal statutory law.

          16.     Pursuant to 28 U.S.C. § 1367, this Court has supplemental jurisdiction over

   HomeAway’s claims arising under the Florida State Constitution because those claims are so related




                                                    6
Case 9:18-cv-81589-DMM Document 32 Entered on FLSD Docket 01/22/2019 Page 7 of 29



   to the federal claims asserted in this action that they form part of the same case or controversy

   under Article III of the United States Constitution.

           17.       This Court may declare the legal rights and obligations of the parties in this action

   pursuant to 28 U.S.C. § 2201 because the action presents an actual case or controversy within the

   Court’s jurisdiction.

           18.       Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because the County is

   located wholly within, and transacts business within, this Judicial District and the State of Florida,

   and because a substantial portion of the events giving rise to HomeAway’s claims occurred within

   this Judicial District.

                                       FACTUAL ALLEGATIONS

                                                 HomeAway

           19.       HomeAway is a world leader in short-term rentals, with websites representing more

   than two million online listings. It is part of the Expedia Group family of brands. HomeAway

   was founded in 2006, and is based in Austin, Texas.

           20.       Through HomeAway, hosts from around the globe may list their properties for

   vacation or short-term rental, and guests may search for and find available properties that meet

   their criteria.

           21.       In the United States, HomeAway operates HomeAway.com, VRBO.com, and

   VacationRentals.com.

           22.       For over 10 years, HomeAway has focused on offering families or groups a way to

   vacation together by facilitating the listing of homes for vacation rental, including memorable

   getaways to Palm Beach. By renting a home, families or groups can have the space and privacy

   to enjoy their vacation together in a residential environment.           Whereas hotels and shared




                                                       7
Case 9:18-cv-81589-DMM Document 32 Entered on FLSD Docket 01/22/2019 Page 8 of 29



   accommodations might focus on providing a comfortable overnight stay for a single guest,

   HomeAway seeks to facilitate an affordable, private, and home-like experience for families to

   spend their vacation time together. HomeAway fills the gap in parts of the County where hotels

   cannot be found and makes significant contributions to the County’s economy. Indeed, the County

   acknowledges in the Ordinance that vacation rentals “make[] a valuable and needed contribution

   to tourism which is the primary industry of the County ….” Listing properties on HomeAway also

   allows owners to generate extra income to make ends meet. Although the loss of any one listing

   is not a make-or-break proposition for HomeAway, it can be for that property owner.

          23.     Hosts provide the content for the listings that they post on HomeAway’s websites,

   including information about the property, amenities, available dates, rental rates, and house rules.

   Hosts expressly agree, as part of listing on HomeAway’s websites, that they are responsible for

   and agree to abide by all laws, rules, and regulations applicable to the listing of their property. The

   process for listing properties on HomeAway is automated, so that a listing appears on the website

   almost immediately after it is posted, without prior review by HomeAway personnel. Although

   HomeAway retains rights to block or remove listings, it does not manually review listings before

   they are posted. Conducting an advance review of listings prior to publication would significantly

   undermine the speed, efficiency, and convenience that its websites offer and that are critically

   important to users.

          24.     Guests who use HomeAway’s websites arrange their reservations and other details

   directly with hosts. They can message each other through HomeAway’s platform through a service

   called HomeAway Secured Communication or exchange telephone numbers or personal email

   addresses. HomeAway also provides hosts and guests an online booking feature and the option to

   make payments online. Payments made through that feature are processed by a third-party service.




                                                     8
Case 9:18-cv-81589-DMM Document 32 Entered on FLSD Docket 01/22/2019 Page 9 of 29



   Ultimately it is the hosts, not HomeAway, who decide to whom they will rent, when they wish to

   rent, how much they will charge, and how payments will be made.

          25.     HomeAway has approximately 2,000 active listings for properties in the County.

                                           The Ordinance

          26.     On October 16, 2018, the County Commissioners approved Ordinance number

   2018-024, which added section 17-117 to Chapter 17, Article III of the Palm Beach County Code.

   The Ordinance became effective two days later (October 18, 2018), upon the filing of the

   Ordinance with the Florida Secretary of State.

          27.     The Ordinance establishes a new section of the Palm Beach County Code that

   governs short-term rental hosts and short-term rental internet platforms and includes requirements

   for both.

          28.     The Ordinance defines a “Hosting Platform” as: a person who “facilities” home-

   sharing and short-term rentals through “advertising, match-making or any other means and from

   which the Hosting Platform derives revenues from providing or maintaining the marketplace.”

   The provision goes on to say that “Hosting Platforms usually, though not necessarily, provide

   Booking Services through an online platform that allows a Host to advertise the Short Term Rental

   through a website provided by the Hosting Platform ….”

          29.     The Ordinance defines a “Booking Service” as “any reservation and/or payment

   system provided by a person or entity that facilitates a Short Term Rental transaction between a

   Host and a prospective tourist or transient user, and for which the person or entity collects or

   receives directly or indirectly through an agent or intermediary, a fee in connection with the

   reservation and/or payment services provided by the Short Term Rental transaction.”




                                                    9
Case 9:18-cv-81589-DMM Document 32 Entered on FLSD Docket 01/22/2019 Page 10 of 29



          30.     As an initial matter, the Ordinance requires hosts to register a property to be eligible

   for short-term rental by filing an application and paying a fee to the County Tax Collector, and

   then obtain a Business Tax Receipt (“BTR”) and Tourist Development Tax (“TDT”) account.

   HomeAway does not challenge these provisions of the Ordinance.

          31.     The Ordinance goes on to impose a series of requirements on Hosting Platforms

   and Booking Services—requirements that all are transparently designed to conscript such entities

   into enforcing the host requirements on the County’s behalf. Indeed, the County readily admits

   that “[t]he purpose of this Ordinance shall be to require” online platforms “to verify that a

   Residential Unit is registered with the Palm Beach County Tax Collector’s Office … and has a

   Business Tax Receipt (BTR) and Tourist Development Tax (TDT) account prior to advertising a

   Short Term Rental.”

          32.     Under the Ordinance, internet platforms must (a) determine whether listings have

   the required, valid tax and business account numbers prior to advertising a property, an obligation

   that requires platforms to screen each listing before it is posted, (b) monitor and remove any listings

   that are determined to not have valid tax and business account numbers (including listings that, at

   one time had valid numbers, but have since expired or been revoked), and (c) provide, on a monthly

   basis, personal confidential information about all of its hosts in Palm Beach County to the County.

   If an online platform fails to reengineer its website or otherwise comply with these requirements—

   regardless of any good faith effort—the Ordinance imposes fines of $500 per day, per listing for

   the period of noncompliance.




                                                     10
Case 9:18-cv-81589-DMM Document 32 Entered on FLSD Docket 01/22/2019 Page 11 of 29



                            Provisions Giving Rise to HomeAway’s Claims

           33.    The Ordinance contains several provisions that violate the United States

   Constitution, the Florida State Constitution, and federal statutory law. These provisions fall into

   two distinct, but equally problematic, categories. 1

           34.    The first of these are the Listing Requirements, which require platforms to screen

   third-party advertisements to ensure that the content of those listings complies with the host-

   targeted dictates of the Ordinance, and to actively prevent, monitor, and remove any non-compliant

   listings.

           35.    The second of these are the Disclosure Requirements, which require platforms to

   turn over to the County Tax Collector, on a monthly basis, confidential and customer-specific

   personal information about its users and their short-term rental transactions without legal process.

                                        The Listing Requirements

           36.    The Ordinance requires online platforms to enforce the County’s laws regulating

   short-term rentals on the County’s behalf by policing the content of third-party listings and

   requiring platforms to screen, monitor, and remove non-compliant listings, on pain of daily fines,

   if they fail to follow these requirements.

           37.    The Ordinance includes three separate provisions that impose this obligation—and

   all of them are tied to HomeAway’s publishing third-party content, an activity that falls squarely

   under the CDA’s protection. First, the Ordinance requires hosting platforms to “[a]ctively prevent,

   remove and cancel any illegal listings and bookings of a Short-Term Rental including where a



   1
            There are other provisions of the Ordinance that violate the state enabling act for the Tourist
   Development Tax (Fla. Stat. § 125.0104 et. seq.), including, but not limited to, the provision of the
   Ordinance that requires platforms to collect and remit taxes, Palm Beach County Code § 17-
   117(C)(4). HomeAway does not challenge those provisions that violate the state enabling act in
   this action.


                                                     11
Case 9:18-cv-81589-DMM Document 32 Entered on FLSD Docket 01/22/2019 Page 12 of 29



   listing has been advertised or rented without being lawfully registered with a TDT account and a

   current BTR.” Palm Beach County Code § 17-117(C)(2) (emphasis added).

          38.     Second, the Ordinance mandates that “[p]rior to accepting a Short Term Rental for

   listing on a Hosting Platform or through a Booking Service, both shall require the Host to provide

   a valid TDT account number and BTR that is active and registered with the Tax Collector’s

   Office.” Palm Beach County Code § 17-117(C)(6) (emphasis added).

          39.     Third, the Ordinance limits the ability to “collect a fee for Booking Services in

   connection with Short Term Rentals located in the County [unless] the Short Term Rental is

   lawfully registered for a TDT and a BTR account with the Tax Collector at the time the Short Term

   Rental is advertised or rented.” Palm Beach County Code § 17-117(C)(5) (emphasis added).

          40.     The Listing Requirements, individually and collectively, require online platforms

   to monitor and review the content of each listing each day in real time to ensure that each host has

   obtained the necessary tax and business accounts before the platform publishes, or continues to

   publish, an advertisement. Thus, not only must HomeAway “actively prevent” any advertisement

   of a property that lacks a valid tax account and a “current” business account (again, HomeAway

   has no way of knowing if an account number is, in fact, valid), but it also must monitor its 2000

   listings every day—indeed, every hour—to ensure that none of those properties has lost its

   “current” tax and business accounts, either because the host failed to renew them or the County

   revoked them (again, HomeAway has no way of knowing whether an account remains valid over

   time). By forcing HomeAway to screen listings before they are posted, and then monitor and take

   down listings after posting, the Listing Requirements impose liability and other regulatory

   consequences on HomeAway for content created solely by third parties, in direct contravention of

   the CDA.




                                                   12
Case 9:18-cv-81589-DMM Document 32 Entered on FLSD Docket 01/22/2019 Page 13 of 29



          41.       Cities that have enacted laws that included provisions similar to the Listing

   Requirements have later recognized the same problems with those laws—and rescinded or

   declined to enforce them as a result. The City of Anaheim passed a law that required platforms to

   verify that all listed properties had valid short-term rental permits before allowing owners to post

   listings for their properties. After Airbnb and HomeAway challenged the law, Anaheim ultimately

   agreed that the law could not be enforced without violating the CDA, explaining that, “[a]fter

   considering federal communications law, we won’t be enforcing parts of Anaheim’s short-term

   rental rules covering online hosting sites.” Lily Leung, Anaheim Won’t Fine Websites Like Airbnb

   for Illegal Short-term Rental Listings, The Orange County Register (Aug. 23, 2016),

   https://www.ocregister.com/2016/08/23/anaheim-wont-fine-websites-like-airbnb-for-illegal-

   short-term-rental-listings/. Along similar lines, the City of Portland enacted a law that would have

   required hosting platforms to display city permit information on listings, only later to concede in a

   court filing that such a requirement violated the CDA. See HomeAway.com, Inc. v. City of

   Portland, No. 3:17-cv-00091-MO, Dkt. No. 30 (D. Or. Feb. 27, 2017). There, the court concurred

   with the City’s concession. City of Portland v. HomeAway.com, Inc., 240 F. Supp. 3d 1099, 1114

   (D. Or. 2017).

                                      The Disclosure Requirements

          42.       The Disclosure Requirements force online platforms to turn over to the County,

   through detailed monthly reports, sensitive and customer-specific personal information about

   every user that has advertised a short-term rental property on the website during the previous

   month. This information includes:

                    •   TDT account number;

                    •   Parcel Identification Number;




                                                    13
Case 9:18-cv-81589-DMM Document 32 Entered on FLSD Docket 01/22/2019 Page 14 of 29



                  •   Address of short-term vacation rental;

                  •   Name of host; and

                  •   Total number of nights rented and amount paid for each stay.

   Palm Beach County Code § 17-117(C)(3). The platforms must provide this information to the

   County without any form of legal process or any suspicion that a particular user is violating the

   County’s short-term rental laws. The Disclosure Requirements thus would force HomeAway to

   divulge confidential information to the County, including confidential information about its

   business operations and confidential information belonging to its users, in violation of the SCA,

   the Fourth Amendment, and the Florida State Constitution. Moreover, HomeAway does not

   collect or maintain certain categories of information required to be disclosed, such as the parcel

   identification number, and thus could not comply with the Disclosure Requirements even if they

   were lawful.

          43.     A federal court enjoined an almost identical ordinance enacted by the City of

   Portland on SCA grounds. That law required HomeAway to provide monthly reports containing

   “customer names, addresses, the dates [guests] stayed, the rent they paid and the like” without any

   form of process. HomeAway.com, Inc. v. City of Portland, No. 3:17-CV-00091-MO, ECF No. 36,

   15:12-16 (D. Or. Mar. 27, 2017). The court observed that the SCA “sets up a sort of a code of

   criminal procedure … for government bodies to compel disclosure of stored communications by

   providers like HomeAway.” Id. at 8:22-11:6. Applying the plain text of the statutory framework,

   which spells out exactly what kinds of information can be obtained by certain forms of legal process,

   the court ruled that HomeAway was likely to succeed on its claim that Portland’s ordinance

   violated the requirements of the SCA because it mandated the disclosure of information “within




                                                    14
Case 9:18-cv-81589-DMM Document 32 Entered on FLSD Docket 01/22/2019 Page 15 of 29



   the set of information that the [SCA] protects from disclosure” but without “following the

   procedure required by the [SCA].” Id. at 36:6-12.

          44.     Similarly, Puerto Rico’s Registry Act, which would have required cellular

   providers to report the names, addresses, and similar information for all customers who purchased

   pre-paid phone cards to allow the government to create a registry, violated and was preempted by

   the SCA. Telecomms. Regulatory v. CTIA—The Wireless Ass’n, 752 F.3d 60, 68 (1st Cir. 2014).

   The Court of Appeals explained that “[b]ecause the Registry Act requires communications

   providers who sell prepaid phones in Puerto Rico to disclose their prepaid customers’ names,

   addresses, and phone numbers to a governmental entity without a subpoena—or any process

   whatsoever—the two acts directly conflict [and] the Registry Act is thus preempted by the SCA.”

   Id. at 68. The same is true here. The County would require HomeAway to “divulge a record or

   other information pertaining to a subscriber to or customer of” its services without a subpoena or

   other legal process. Id. at 64; see also 18 U.S.C. § 2702(a)-(c).

                            Enforcement Provisions and Significant Fines

          45.     Online platforms that violate the Ordinance are subject to significant fines that have

   the potential to quickly multiply to enterprise-threatening scale.

          46.     The Ordinance broadly states that “[a]ny violation … subject the Hosting Platform

   or Booking Service to the administrative and enforcement penalties of this Ordinance, including

   but not limited to payment of civil penalties of up to $500 per day, per unit, for the period of the

   failure to comply.” Palm Beach County Code § 17-117(C)(7). The Ordinance contains no limit

   on the amount of fines that may accrue. Thus, if HomeAway failed to identify and remove a non-

   compliant listing for one month, the fines for that one listing alone could total $15,000. And

   because HomeAway has approximately 2,000 listings in Palm Beach County, just one refusal to




                                                    15
Case 9:18-cv-81589-DMM Document 32 Entered on FLSD Docket 01/22/2019 Page 16 of 29



   provide the required monthly report of private customer information to the County could result in

   a fine of more than $1,000,000.

                              Compliance with the Ordinance Would
                           Substantially Harm HomeAway and the Public

          47.     Compliance with the Ordinance would impose burdensome and onerous

   obligations on HomeAway. To start, HomeAway would be required to screen each listing before

   it is posted on its website to ensure that the host has the necessary business and tax accounts with

   the County. This review could not be accomplished with a single click of a button or other

   automated function. Nor could HomeAway comply with the Ordinance by simply looking at the

   third-party listing. In fact, the Ordinance does not provide a mechanism for HomeAway to

   determine whether a host has the necessary accounts. Forcing HomeAway to conduct a laborious

   review of account information before listings can be posted would introduce significant delays in

   the listing and booking process, erode customer goodwill, and deter many (if not most) users from

   using HomeAway. Indeed, the ability to list and book short-term rentals almost instantaneously

   attracts users to HomeAway.

          48.     The significant burden of screening third-party content to actively prevent and

   remove postings cannot be done at one set point of time. Rather, because hosts can add new

   listings daily and the status of existing listings’ accounts may change daily (either through

   expiration or revocation by the County), HomeAway would have to continually monitor the Palm

   Beach County listings on its platform for compliance.

          49.     At bottom, the Ordinance would force HomeAway to make fundamental changes

   to its service, introduce significant delays in the listing and booking process, deter users from using

   HomeAway’s website, and force HomeAway to expend significant financial and technical




                                                     16
Case 9:18-cv-81589-DMM Document 32 Entered on FLSD Docket 01/22/2019 Page 17 of 29



   resources to comply with an unlawful ordinance that impacts the public’s ability to offer and rent

   properties on a short-term basis.

             Injunctive Relief is Necessary to Protect HomeAway’s Constitutional Rights

             50.     Injunctive relief is needed to protect HomeAway from the threat posed by the

   County’s enforcement efforts and to protect HomeAway’s and its users’ constitutional and federal

   statutory rights.     In addition, enforcement of the Ordinance against HomeAway threatens

   HomeAway’s commercial and financial interests. Such enforcement efforts also threaten to impair

   HomeAway’s business reputation and customer goodwill and, because the SCA includes a private

   right of action for customers whose information is disclosed, would expose HomeAway to risk of

   civil lawsuits by its users.

             51.     The interests of the parties to this dispute are adverse and concrete. All necessary

   parties are within the jurisdiction of this Court. HomeAway does not merely seek legal advice on

   questions raised out of curiosity or in the abstract but seeks the Court’s determination of the

   respective rights of the parties premised upon an ascertainable state of facts.

                                          CLAIMS FOR RELIEF

                                                 COUNT I
                   Violation of and Preemption Under the Communications Decency Act
                                   (47 U.S.C. § 230 and 42 U.S.C. § 1983)

             52.     HomeAway incorporates paragraphs 1–8, 11–41, and 45–51 as if fully set forth

   herein.

             53.     The CDA defines an “interactive computer service” as “any information service

   that provides or enables computer access by multiple users to a computer server, including

   specifically a service or system that provides access to the Internet.” 47 U.S.C. § 230(f)(2).

   HomeAway is a provider of an interactive computer service within the meaning of the CDA




                                                      17
Case 9:18-cv-81589-DMM Document 32 Entered on FLSD Docket 01/22/2019 Page 18 of 29



   because it operates an interactive online platform, including websites HomeAway.com and

   VRBO.com, and provides information to multiple users by giving them computer access to a

   computer server. The third-party hosts that post advertisements are responsible for the creation or

   development of information provided on HomeAway’s websites, within the meaning of 47 U.S.C.

   § 230(f)(3). In addition, the tax and business numbers that hosts obtain and are required to include

   in their listings are information developed or created by another information content provider. Id.

          54.     The CDA provides that “no provider or user of an interactive computer service shall

   be treated as the publisher or speaker of any information provided by another information content

   provider.” 47 U.S.C. § 230(c)(1). The Listing Requirements of the Ordinance violate this

   provision, and are preempted, because they penalize platforms like HomeAway for the publication

   of third-party listings by individuals that have not obtained (or maintained the validity of) the tax

   and business accounts required by the Ordinance. The Ordinance thereby unlawfully treats

   HomeAway as the publisher of third-party content posted on its platform.

          55.     The Listing Requirements also interfere with and impedes the accomplishment of

   the full purposes and objectives of federal law, contrary to the Supremacy Clause, U.S. Const. art.

   VI, cl. 2. Congress passed the CDA’s preemptive scheme to ensure that the internet may flourish.

   It cannot do so under the weight of different regulatory requirements in hundreds—or thousands—

   of jurisdictions in the United States that impose liability for content provided by third parties.

          56.     If HomeAway attempts to comply with the Ordinance’s Listing Requirements, it

   will be subject to liability as a “publisher” of third-party information, including information it is

   required to but unable to verify, contrary to the express terms of the CDA.

          57.     HomeAway is entitled to sue for the above violations pursuant to 42 U.S.C. § 1983,

   which provides a right of action for any injured party against any person who, under color of state




                                                    18
Case 9:18-cv-81589-DMM Document 32 Entered on FLSD Docket 01/22/2019 Page 19 of 29



   law, subjects the complaining party “to the deprivation of any rights, privileges, or immunities

   secured by the Constitution and laws” of the United States. Defendant herein is a “person” within

   the meaning of this provision.

          58.        Pursuant to 42 U.S.C. § 1983 and the Court’s equitable powers, HomeAway seeks

   injunctive relief against Defendant to prevent its enforcement of the Ordinance, which would

   conflict with and violate the CDA.

                                                COUNT II
                   Violation of and Preemption Under the Stored Communications Act
                              (18 U.S.C. § 2701 et seq. and 42 U.S.C. § 1983)

          59.        HomeAway incorporates paragraphs 1–3, 9, 11–33, 35, and 42–51 as if fully set

   forth herein.

          60.        HomeAway is a provider of electronic communication services under the SCA

   because it provides users “the ability to send or receive wire or electronic communications.”

   18 U.S.C. § 2510(15). HomeAway also is a provider of remote computing services because it

   provides users “computer storage or processing services by means of an electronic

   communications system.” 18 U.S.C. § 2711(2).

          61.        Under the SCA, a provider of an electronic communication service or remote

   computing service to the public shall not knowingly divulge contents of communications or

   records or other information pertaining to a customer to any governmental entity without proper

   legal process. 18 U.S.C. §§ 2702(a)–(c); 2703(c).

          62.        The Disclosure Requirements of the Ordinance violate, conflict with, and are

   preempted by the SCA because they require HomeAway to “divulge a record or other information

   pertaining to a subscriber to or customer of such service” to a “governmental entity” without a

   subpoena or other legal process. 18 U.S.C. §§ 2702(a)(3), (c)(1); 2703(c).




                                                   19
Case 9:18-cv-81589-DMM Document 32 Entered on FLSD Docket 01/22/2019 Page 20 of 29



          63.      Enforcement of the Disclosure Requirements also interferes with and impedes the

   accomplishment of the full purposes and objectives of federal law, contrary to the Supremacy

   Clause, U.S. Const. art. VI, cl. 2. Congress passed the SCA to protect “what Congress recognized

   as ‘privacy interests in personal and proprietary information’ that travels and is maintained in

   electronic form by third-party service providers.” United States v. Davis, 785 F.3d 498, 532 (11th

   Cir. 2015) (internal quotation marks omitted). The SCA allows individuals to actively participate

   in the internet economy without fear that their private personal information will be disclosed and

   disseminated without the requisite legal process.

          64.      If HomeAway attempts to comply with the Ordinance, it will be required to violate

   the SCA by releasing its customers’ protected and confidential information—a disclosure that

   cannot later be undone and that exposes HomeAway to civil lawsuits by its users.

          65.      HomeAway is entitled to sue for the above violations pursuant to 42 U.S.C. § 1983,

   which provides a right of action for any injured party against any person who, under color of state

   law, subjects the complaining party “to the deprivation of any rights, privileges, or immunities

   secured by the Constitution and laws” of the United States. Defendant herein is a “person” within

   the meaning of this provision.

          66.      Pursuant to 18 U.S.C. § 2707(a)-(b), 42 U.S.C. § 1983, and this Court’s equitable

   powers, HomeAway seeks injunctive relief against Defendant to prevent its enforcement of the

   Ordinance, which would conflict with and violate the SCA.

                                            COUNT III
           Violation of and Preemption by the Florida Security of Communications Act
                   (Fla. Stat. Ann. § 934.23(4)(a) and Fla. Const. art. VIII, § 2)

          67.      HomeAway incorporates paragraphs 1–3, 9, 11–33, 35, and 42–51 as if fully set

   forth herein.




                                                   20
Case 9:18-cv-81589-DMM Document 32 Entered on FLSD Docket 01/22/2019 Page 21 of 29



             68.     Similar to the SCA, the Disclosure Requirements of the Ordinance violate, and are

   preempted by, the Florida Security of Communications Act, Fla. Stat. Ann. § 934.23(4)(a)

   (“FSCA”), because they require HomeAway to divulge a record or other information pertaining to

   a subscriber to or customer of such service to a governmental entity without the requisite legal

   process. The FSCA is “Florida’s version of the Stored Communications Act ….” Tracey v. State,

   152 So. 3d 504, 509 (Fla. 2014).

             69.     If HomeAway attempts to comply with the Ordinance, it will be required to violate

   the FSCA by releasing its customers’ protected and confidential information—a disclosure that

   cannot later be undone and that exposes HomeAway to civil lawsuits by its users.

             70.     Pursuant to Fla. Stat. Ann. § 934.23(4)(a) and this Court’s equitable powers,

   HomeAway seeks injunctive relief against Defendant to prevent its enforcement of the Ordinance,

   which conflicts with and is preempted by Chapter 934 of Florida Law.              See Fla. Const.

   art. VIII, § 2.

                                            COUNT IV
                                 Unreasonable Searches and Seizures
                      (Fourth and Fourteenth Amendments and 42 U.S.C. § 1983)

             71.     HomeAway incorporates paragraphs 1–3, 10–33, 35, and 42–51 as if fully set forth

   herein.

             72.     The Fourth Amendment of the U.S. Constitution protects the right of people “to be

   secure in their persons, houses, papers, and effects, against unreasonable searches and seizures.”

   The Disclosure Requirements of the Ordinance violate HomeAway’s and its customers’ right to

   be free from such unreasonable searches and seizures.

             73.     HomeAway has a reasonable expectation of privacy in its business records and

   information, which it owns. Similarly, HomeAway’s users have a reasonable expectation of




                                                    21
Case 9:18-cv-81589-DMM Document 32 Entered on FLSD Docket 01/22/2019 Page 22 of 29



   privacy in the personal information they provide, and the communications in which they engage,

   when using HomeAway’s platform, in which they maintain property rights.

          74.     The Ordinance requires HomeAway to disclose confidential information relating to

   its sensitive business information and user information. Forcing HomeAway to disclose this

   private and sensitive information to the County without a warrant, subpoena, or any other proper

   legal process, and without any pre-compliance review, constitutes an unreasonable search and

   seizure.

          75.     The County’s attempt to force HomeAway to disclose such private materials

   violates the Fourth Amendment rights of both HomeAway and its customers. HomeAway has

   standing to pursue this claim in its own right because it is in possession of the information of which

   the County seeks to force disclosure, and the purported disclosure obligations run directly to

   HomeAway. HomeAway also may vindicate the constitutional rights of its subscribers because

   the constitutional injury threatened by the Ordinance—compelled disclosure of private subscriber

   information to the County—may not be known to the individual subscribers, and thus individual

   subscribers would not be able to defend their constitutional rights effectively. Absent enforcement

   of their rights by HomeAway, there is a substantial likelihood that these violations of these third

   parties’ rights could evade detection.

          76.     HomeAway is entitled to sue for the above violations of the U.S. Constitution

   pursuant to 42 U.S.C. § 1983, which provides a right of action for any injured party against any

   person who, under color of state law, subjects the complaining party “to the deprivation of any

   rights, privileges, or immunities secured by the Constitution and laws” of the United States.

   Defendant herein is a “person” within the meaning of this provision.




                                                    22
Case 9:18-cv-81589-DMM Document 32 Entered on FLSD Docket 01/22/2019 Page 23 of 29



             77.   Pursuant to 42 U.S.C. § 1983 and the Court’s equitable powers, HomeAway seeks

   injunctive relief against Defendant, whose enforcement of the Ordinance would conflict with and

   violate the Fourth Amendment of the United States Constitution.

                                             COUNT V
                                 Unreasonable Searches and Seizures
                                      (Fla. Const., art. I, § 12)

             78.   HomeAway incorporates paragraphs 1–3, 10–33, 35, and 42–51 as if fully set forth

   herein.

             79.   Similar to the Fourth Amendment of the U.S. Constitution, Article I § 12 of the

   Florida State Constitution protects the right of people against unreasonable searches and seizures.

   These rights “shall be construed in conformity with the 4th Amendment to the United States

   Constitution, as interpreted by the United States Supreme Court.” Fla. Const. art. I, § 12. The

   Florida Supreme Court has recognized that “[w]ith the [conformity clause] amendment, we are

   bound to follow the interpretations of the United States Supreme Court with respect to the Fourth

   Amendment and provide to Florida citizens” the same protections. Bernie v. State, 524 So. 2d 988,

   990–91 (Fla. 1988).

             80.   HomeAway has a reasonable expectation of privacy in its confidential business

   records. Likewise, HomeAway’s users have a reasonable expectation of privacy in their personal

   information and communications, and also have a reasonable expectation of privacy against

   government surveillance of their personal information and transactions.

             81.   The Disclosure Requirements of the Ordinance compel HomeAway to disclose

   confidential and sensitive information without a warrant, subpoena or any other proper legal

   process, or pre-compliance review, in violation of the protection against unreasonable search and

   seizure accorded by the Florida State Constitution, Article I § 12.




                                                   23
Case 9:18-cv-81589-DMM Document 32 Entered on FLSD Docket 01/22/2019 Page 24 of 29



             82.   Pursuant to the Court’s equitable powers, HomeAway seeks injunctive relief

   against Defendant, whose enforcement of the Ordinance against HomeAway would conflict with

   and violate the Florida State Constitution.

                                              COUNT VI
                                     Violation of Right of Privacy
                                       (Fla. Const., art. I, § 23)

             83.   HomeAway incorporates paragraphs 1–3, 10–33, 35, and 42–51 as if fully set forth

   herein.

             84.   The Florida State Constitution provides that “[e]very natural person has the right to

   be let alone and free from governmental intrusion into the person’s private life.” Fla. Const. art. I,

   § 23. This amendment provides greater protections than the Fourth Amendment. “Article I,

   section 23, was intentionally phrased in strong terms. The drafters of the amendment rejected the

   use of the words ‘unreasonable’ or ‘unwarranted’ before the phrase ‘governmental intrusion’ in

   order to make the privacy right as strong as possible.” Winfield v. Div. of Pari-Mutuel Wagering,

   Dep’t of Bus. Regulation, 477 So. 2d 544, 548 (Fla. 1985). The Florida Supreme Court has

   explained, “[s]ince the people of this state exercised their prerogative and enacted an amendment

   to the Florida Constitution which expressly and succinctly provides for a strong right of privacy

   not found in the United States Constitution, it can only be concluded that the right is much broader

   in scope than that of the Federal Constitution.” Id.

             85.   HomeAway’s users have a reasonable expectation of privacy in their confidential

   personal and financial information, including how and when they chose to rent their homes. Courts

   have held that Florida’s right to privacy extends to financial information and the names and contact

   information of hotel guests. See, e.g., Rowe v. Rodriguez-Schmidt, 89 So. 3d 1101, 1103 (Fla. 2d

   DCA 2012); Josifov v. Kamal-Hashmat, 217 So. 3d 1085, 1087 (Fla. 3d DCA 2017).




                                                    24
Case 9:18-cv-81589-DMM Document 32 Entered on FLSD Docket 01/22/2019 Page 25 of 29



          86.     The County does not have a sufficiently compelling need to obtain the information

   required to be disclosed under the Ordinance.

          87.     HomeAway may vindicate the constitutional rights of its subscribers because the

   constitutional injury threatened by the Ordinance—compelled disclosure of private subscriber

   information to the County—may not be known to the individual subscribers, and thus individual

   subscribers would not be able to defend their constitutional rights effectively. Absent enforcement

   of their rights by HomeAway, there is a substantial likelihood that these violations of these third

   parties’ rights could evade detection.

          88.     Pursuant to the Court’s equitable powers, HomeAway seeks injunctive relief

   against Defendant, whose enforcement of the Ordinance against HomeAway would conflict with

   and violate the Florida State Constitution.

                                               COUNT VII
                                            Declaratory Relief
                                            (28 U.S.C. § 2201)

          89.     HomeAway incorporates paragraphs 1–66 and 71–77 as if fully set forth herein.

          90.     This action presents an actual case or controversy between HomeAway and the

   County concerning the validity and enforceability of the Ordinance.

          91.     Because the Ordinance violates the CDA, the SCA, and the Fourth and Fourteenth

   Amendments to the U.S. Constitution, HomeAway requests a declaration pursuant to 28 U.S.C.

   § 2201 that the Ordinance is invalid and unenforceable.

                                       PRAYER FOR RELIEF

          WHEREFORE, Plaintiff HomeAway respectfully requests that the Court:

          A.      Declare that, as applied to HomeAway, the Listing Requirements of the Ordinance

   violate the Communications Decency Act, 47 U.S.C. § 230, and the Supremacy Clause because




                                                   25
Case 9:18-cv-81589-DMM Document 32 Entered on FLSD Docket 01/22/2019 Page 26 of 29



   they would permit the imposition of civil penalties as a result of the publication of listings or other

   information by third-party users on HomeAway’s internet platforms and impose obligations on

   HomeAway to screen, monitor, and remove third-party listings.

          B.        Declare that, as applied to HomeAway, the Disclosure Requirements of the

   Ordinance violate the Stored Communications Act, 18 U.S.C. § 2701, and the Supremacy Clause

   because they compel HomeAway, an electronic communication service and remote computing

   service provider, to divulge information to the County, a governmental entity, pertaining to a

   subscriber to or customer of such service without a subpoena or other legal process.

          C.        Declare that, as applied to HomeAway, the Disclosure Requirements of the

   Ordinance violate the Florida Security of Communications Act, Fla. Stat. Ann. § 934.23(4)(a),

   because they compel HomeAway, an electronic communication service and remote computing

   service provider, to divulge information to the County, a governmental entity, pertaining to a

   subscriber to or customer of such service without a subpoena or other legal process.

          D.        Declare that, as applied to HomeAway, the Disclosure Requirements of the

   Ordinance violate the Fourth Amendment to the U.S. Constitution because they force HomeAway

   to disclose confidential business records and private customer information to the County without

   legal process.

          E.        Declare that, as applied to HomeAway, the Disclosure Requirements of the

   Ordinance violate Article I § 12 of the Florida State Constitution because they force HomeAway

   to disclose confidential business records and private customer information to the County without

   legal process.




                                                     26
Case 9:18-cv-81589-DMM Document 32 Entered on FLSD Docket 01/22/2019 Page 27 of 29



          F.      Declare that, as applied to HomeAway, the Disclosure Requirements of the

   Ordinance violate Article I § 23 of the Florida State Constitution because they force HomeAway

   to disclose private customer information to the County.

          G.      Permanently enjoin Defendant, its officers, agents, servants, employees, and

   attorneys, and those present in concert or participation with them from taking any actions to

   enforce against HomeAway Section 17-117 of the Palm Beach County Code or that would

   penalize HomeAway for alleged violations of the aforementioned provisions.

          H.      Award HomeAway its reasonable costs and attorneys’ fees, including, but not

   limited to, as provided by the fee-shifting provision in 42 U.S.C. § 1983.

          I.      Award HomeAway such other and further relief as the Court deems just and proper.




                                                   27
Case 9:18-cv-81589-DMM Document 32 Entered on FLSD Docket 01/22/2019 Page 28 of 29



   Dated: January 22, 2019            Respectfully submitted,

                                      SHUBIN & BASS, P.A.
                                      46 SW First Street, Third Floor
                                      Miami, Florida 33130
                                      Tel: (305) 381-6060
                                      Fax: (305) 381-9457
                                      jshubin@shubinbass.com
                                      jfarach@shubinbass.com
                                      dfalce@shubinbass.com
                                      eservice@shubinbass.com

                                      By: /s/ John K. Shubin
                                       John K. Shubin (Fla. Bar No. 771899)
                                       Juan J. Farach (Fla. Bar No. 957704)
                                       Deana D. Falce (Fla. Bar No. 84154)

                                      Attorneys for Plaintiff HomeAway.com, Inc.

                                      GIBSON, DUNN & CRUTCHER LLP
                                      555 Mission Street, Suite 3000
                                      San Francisco, California 94150
                                      Tel: (415) 393-8200
                                      Fax: (415) 393-8306
                                      klinsley@gibsondunn.com
                                      jdick@gibsondunn.com

                                      By: /s/ Kristin A. Linsley
                                       Kristin A. Linsley
                                       Joshua D. Dick

                                      Attorneys for Plaintiff HomeAway.com, Inc.




                                        28
Case 9:18-cv-81589-DMM Document 32 Entered on FLSD Docket 01/22/2019 Page 29 of 29




                                 CERTIFICATE OF SERVICE

             I HEREBY CERTIFY that on January 22, 2019, I electronically filed the foregoing

      with the Clerk of Court by using the CM/ECF system, which will send an electronic notice

      to the authorized CM/ECF filers.


                                                                /s/ John K. Shubin
                                                                     Attorney




                                                29
